DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe 5,376,424. As to claim 1, Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5,  a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16.
As to claim 5, this feature is disclosed by Watanabe at col. 9, line 11.
As to claim 9, this feature is disclosed by Watanabe at col. 6, lines 66-67.
As to claim 11, the vacuum panel disclosed by Watanabe can be considered to be a wall, and therefore, reads on the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 5,376,424. Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5,  a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16. Watanabe also discloses a heat-resistant layer 19 on the outer surface of his metal foil layer. 
As to claim 2 and 6, Watanabe discloses that layer 19 can be made from the same material as his layer 3 which may be a heat resistant plastic film. It would have been obvious to one of ordinary skill in the art to make the surface layer 19 in Watanabe from a material that has a melting point above 200 degrees centigrade depending on the end use requirements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  As to claim 6, the claimed thickness is disclosed by Watanabe at col. 9, line 10.
As to claim 3 and 7, the adhesive layer 22 in Watanabe is disclosed as being a thermal adhesive at col. 7, line 15. It would have been obvious to one of ordinary skill in the art to use a thermal adhesive with a melting point less than 180 degrees centigrade in order not to damage other parts of the panel when sealing the holes 21. Watanabe at col. 9, lines 6-7 also discloses an adhesive layer with the claimed thickness.
As to claim 10, the examiner takes official notice of the fact that it is well-known in the refrigerator art, i.e. container art, to use vacuum insulation panels as insulation. Therefore, it would have been obvious to one of ordinary skill in the art to use the vacuum insulation panel of Watanabe in the wall of a refrigerator. 

s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 5,376,424 in view of WO2016/113423. Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5,  a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16. Watanabe also discloses a heat-resistant layer 19 on the outer surface of his metal foil layer. However, Watanabe does not disclose a reinforcement layer between the core and the outer plates 1 and 6. The secondary reference discloses the use of reinforcing layers 5 between the core 2 and outer plate layers 6 in a vacuum insulation panel; see [00121] and Fig. 3. It would have been obvious to one of ordinary skill in the art to incorporate a reinforcing layer between the core and outer plate layers in Watanabe in view of the teachings in WO2016/113423 in order to provide a degree of structural integrity to the panel. It would also have been obvious to one of ordinary skill in the art to adjust the thickness of said reinforcing layer to fall within the broadly claim range of 1 mm or more since a change in size is within the level of ordinary skill in the art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783